Citation Nr: 0800246	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
service connection for the above disorder.  The case was 
remanded for additional development in March 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
presently diagnosed PTSD is not a result of a verified 
stressor that occurred during active service.


CONCLUSION OF LAW

The veteran's presently diagnosed PTSD was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in March 2002, subsequent to its 
initial adjudication of the claims.   In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claims in a letter 
mailed in March 2006.  

Although the veteran was not provided notice with respect to 
the disability rating or effective date element of his claims 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for the veteran's claimed PTSD.  
Consequently, no disability rating or effective dates will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claims was no more than 
harmless error.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim but has determined 
that no such examination is required in this case because the 
medical evidence of record is sufficient to decide the claim 
and there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claim.  In this regard, the Board notes that the veteran has 
received psychological treatment by the VA Medical Center 
(VAMC) from 2002 through 2006, and these treatment records 
have been obtained and associated with the claims file.

In January 2003, VA was informed through official channels 
that some of the veteran's service medical records might have 
been destroyed by fire and could not be reconstructed.  The 
veteran was informed that he could submit any information in 
his possession that could assist the VA in developing his 
claim.  Using information provided by the veteran, VA 
requested that the unit reports for the veteran's service 
unit be searched for any remarks pertaining to the veteran's 
claim.  After investigating the applicable reports, VA was 
informed through official channels that there were no remarks 
found that pertained to the veteran's claimed PTSD stressors.  
VA received a copy of a morning report that verified the 
veteran's unit assignment.

The record also reflects that the originating agency has 
obtained the veteran's available service medical records and 
post-service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims on a de 
novo basis in July 2007.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Law and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Analysis

In this case, the veteran's service medical records do not 
make any reference to PTSD or any other psychiatric illness.  
VAMC and private medical records reveal a history of anxiety, 
depression, and panic attacks documented from 1988 through 
2006.  VAMC records show that the veteran began attending a 
PTSD support group in January 2002.  During a VA medical 
visit in March 2002, the veteran recounted his WWII 
experiences.  The examiner noted the veteran's symptoms of 
depression, sadness, hopelessness, sleep disturbance, social 
isolation, and anxiety.  Based on his observations, the 
examiner assigned a diagnosis of PTSD.

Medical correspondence from a VA licensed clinical social 
worker (LCSW) dated August 2002 revealed that the veteran had 
been attending counseling sessions since 2000.  The LCSW 
stated that the veteran's PTSD symptoms had worsened over the 
preceding year, and he emphasized the impact of two of the 
veteran's wartime experiences.  He recounted the veteran's 
report of being trapped inside a fuel tanker truck for three 
hours in July 1945 after being abandoned by a fellow 
serviceman, and he repeated the veteran's recounting of 
witnessing a fellow comrade be burned alive in August 1945.  
He also mentioned that the veteran had observed the bodies of 
airplane crash victims while stationed at an Air Force base 
in Texas in 1944.  The LCSW opined that the veteran had a 
diagnosis of PTSD since at least 1946.

As noted above, entitlement to service connection for PTSD is 
based on three criteria, first of which is the presence of 
medical evidence diagnosing the condition.  38 C.F.R. § 
3.304(f).  The VA medical record from March 2002 provides the 
necessary medical diagnosis.  The second criterion is the 
presence of a link, established by medical evidence, between 
current symptoms and an in-service stressor.  38 C.F.R. § 
3.304(f).  This link is established by the August 2002 VA 
medical correspondence.  The third criterion requires 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Unfortunately, the 
evidence of record does not contain the necessary credible 
supporting evidence.

Here, the evidence does not establish that the veteran 
engaged in combat.  Service records indicate that the veteran 
was discharged from the 1419th Army Air Force Base Unit 
(A.A.F. B.U.) in March 1946 and that his Military 
Occupational Specialty was special vehicle operator.  
Although the veteran received medals for serving in World War 
II, there is no showing in the record that the veteran 
received any combat medals.  Service records also indicate 
that the veteran served with the 1407 A.A.F. B.U. in Wales 
during 1945.  No evidence indicates that the veteran engaged 
in combat, and none of his claimed PTSD stressors are combat 
related.  Therefore, the presence of an in-service stressor 
cannot be established by the veteran's lay testimony alone.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

In January 2002, the veteran asserted that he had experienced 
three PTSD stressors during active duty service.  First, he 
reported being assigned to clean out the inside of a 4,000 
gallon fuel tank during July or August 1945.  While cleaning 
the tank, he was abandoned by the other serviceman assigned 
to wait outside.  He had to force his way out of the tank and 
in so doing scraped flesh off of his shoulders and arms.  
Second, he recounted watching a fellow crew member burn to 
death while refueling an airplane.  Third, he stated that 
while preparing to refuel an airplane, he slipped and fell 
about eight feet off of the plane onto a concrete apron.

In May 2005, the veteran asserted the presence of a fourth 
stressor.  He said that while assigned to an air transport 
command in 1944, he assisted with airplane crash recovery.  
He reported seeing dead and mutilated bodies.

Unfortunately, beyond the veteran's own lay testimony, there 
is no evidence in the claims file to support the presence of 
any of his reported stressors.  Requests for stressor 
confirmation to the U.S. Army and Joint Services Records 
Research Center (JSRRC) yielded negative results.  VA 
informed the veteran that to research the JSRRC records more 
thoroughly they needed the name of his units, the dates he 
was assigned to them, the dates the stressors occurred, and 
the names of the servicemen who died.  The veteran stated in 
May 2005 that he could not remember the name of the 
serviceman who burned to death, and he did not remember the 
unit number he was assigned to while serving in Texas.  
Without that information, JSRRC cannot provide any more 
information than they already have regarding the veteran's 
claimed stressors.

The available service medical records contain no evidence of 
the veteran being treated for scrapes on his shoulders and 
upper body in 1945.  There is a service medical record dated 
June 26 at 5 a.m. (no year given) which reveals that the 
veteran fell off the back of a truck at 9 p.m. on June 25th 
and injured his left hand.  The record also indicates that 
the veteran was stationed with the 1407 A.A.F. B.U. at the 
time.  However, the available service records do not mention 
the veteran falling off of an airplane or being treated at an 
English hospital while stationed in Wales during 1945.  
Nothing in the available service records verifies the 
veteran's claimed stressors.

The Board notes the August 2002 VA medical correspondence 
which related the veteran's diagnosed PTSD to events that 
happened during his service.  However, the Board finds that 
the August 2002 VA letter is of limited probative value 
regarding the veteran's claimed stressors as his diagnosis of 
PTSD is based solely on the veteran's recitation of history.  
The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also Owens v. Brown, 7 Vet. App. 429 (1995).

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395- 396 (1996).  Without independent verification 
of the presence of an in-service stressor, service connection 
for PTSD cannot be granted.

Finally, while the veteran contends that he has PTSD as a 
result of a verified in-service stressor, the Board notes 
that the veteran is not competent to render an opinion as to 
a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the preponderance of the evidence establishes 
that the veteran does not have PTSD as a result of a verified 
in-service stressor, there is no reasonable doubt to be 
resolved in the veteran's favor and the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


